Citation Nr: 0619744	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Justin Arnold, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

The Board notes that in the December 2001 rating decision, 
the RO appears to have reopened the veteran's claim and 
denied entitlement to service connection for hearing loss on 
the merits.  As reflected in the characterization of the 
issue on the first page of this decision, the Board is 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  Insofar as 
the determination made as to finality herein is consistent 
with the RO's decision and favorable to the veteran, he is 
not prejudiced by the Board's actions herein.  See Barnett, 
supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-392 
(1993). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  In an unappealed rating decision dated in June 1988, the 
RO denied entitlement to service connection for hearing loss. 

3.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

4.  Bilateral hearing loss disability was not manifested 
during the veteran's active duty or for many years 
thereafter, nor is any current bilateral hearing loss 
disability otherwise related to such service.


CONCLUSIONS OF LAW

1.  A June 1988 RO decision denying service connection for 
bilateral hearing loss is final; new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Bilateral hearing loss disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information as well as any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board's decision to reopen the veteran's claim of 
entitlement to service connection for hearing loss is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations. 

With regard to the merits of the veteran's service connection 
claim, he was provided with notification letters on July 23, 
2001 and July 31, 2001, prior to the initial unfavorable AOJ 
decision issued in December 2001.  However, such letters 
informed the veteran only of the evidence necessary to reopen 
his claim of entitlement to service connection for bilateral 
hearing loss.  As such, the veteran was subsequently sent a 
VCAA notice letter in July 2003, which advised him of the 
evidence that is necessary to substantiate his service 
connection claim.  While such letter was sent after the 
December 2001 decision, the Court has set out that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2005) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  After the issuance 
of the July 2003 letter, the veteran's service connection 
claim was readjudicated and a statement of the case was 
provided to him in December 2003, such that he had the 
opportunity to respond to the remedial VCAA notice prior to 
the Board's consideration of the claim.

The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The July 2003 letter advised the veteran of the 
evidence necessary to substantiate his service connection 
claim.  Additionally, such letter informed him of the 
evidence that VA would attempt to obtain and what evidence he 
was responsible for identifying or submitting to VA.  
Although the veteran may not have been specifically informed 
of the "fourth element," i.e., to provide any evidence in 
his possession that pertains to the claim, the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to his service connection claim.  
The July 2003 letter advised him to send evidence showing 
that his hearing loss was incurred in or aggravated by 
service, thus effectively notifying him to send any 
additional relevant information.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim in the July 2003 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision. See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, there is no 
prejudicial error to the veteran in deciding this claim. 

With respect to the VA's duty to assist, the Board observes 
that service medical records, private medical records, VA 
treatment records, and an October 2001 VA examination report 
were reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with a VA 
examination in October 2001 in order to adjudicate his 
service connection claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.


II. Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

The Court has held that service connection can be granted for 
hearing loss where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III. Reopening the Claim

In a rating decision dated in June 1988 and issued in July 
1988, the RO denied service connection for bilateral hearing 
loss.  The RO considered the veteran's service medical 
records, to include a May 1971 discharge audiology 
examination and an October 1972 VA examination.  Also of 
record was an uninterpreted July 1974 private audiogram.  
Based on such evidence, the RO found there was no record of 
hearing loss while the veteran was in service.  As a result, 
the RO denied entitlement to service connection for hearing 
loss.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2005).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2005).

As indicated previously, the rating decision that denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss was issued in July 1988.  At such 
time, the veteran was notified of the decision and his 
appellate rights.  No further communication was received from 
the veteran regarding a claim of entitlement to service 
connection for bilateral hearing loss until September 2000.  
Thus, the June 1988 decision is final.  See 38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to the rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (Aug. 29, 2001).  As the veteran in this case filed his 
claim to reopen in September 2000, prior to the August 29, 
2001, effective date for regulatory change of the new and 
material evidence requirement, the changes to the definition 
of new and material evidence at 38 C.F.R. § 3.156(a) do not 
apply; the definition of new and material evidence in effect 
prior to August 29, 2001, will be applied in this case. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is evidence that has been added to the record since the final 
July 1988 rating decision.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet App. 510, 513 (1992). 

Since the RO's July 1988 rating decision, private treatment 
records, VA treatment records, and an October 2001 VA 
examination report were received.  An audiometric examination 
performed at the Physicians' Clinic of Iowa in October 2000 
showed hearing loss in both ears.  A March 2001 opinion from 
Dr. Krivit, the veteran's private physician, indicates that 
the veteran's exposure to loud noise while serving in the 
Army could be the possible cause of his hearing loss.  

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  The Board further finds that such evidence is 
material because it bears directly and substantially on the 
question of whether the veteran incurred a bilateral hearing 
loss disability during his military service, the lack of 
which was the basis of the July 1988 denial.  When considered 
in connection with the remaining evidence of record, the 
additionally received evidence is so significant that it must 
be considered in order to fairly decide the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss and, as such, the veteran's claim is reopened.  
38 U.S.C.A. § 5108.

IV. Service Connection Claim

The veteran contends that while serving on active duty he was 
exposed to noise as a result of training on the rifle range 
without earplugs.  He alleges this noise exposure caused him 
to develop hearing loss in approximately 1988.  As such, the 
veteran claims that service connection is warranted for 
bilateral hearing loss.

The medical evidence of record includes the veteran's service 
medical records, to include a May 1971 discharge audiology 
examination, a July 1974 private audiogram, VA treatment 
records, an October 2000 audiometric examination from the 
Physicians' Clinic of Iowa, a March 2001 letter from Dr. 
Krivit, and October 1972 and October 2001 VA examinations. 

The veteran's hearing loss was first medically documented in 
October 2000, 29 years after his separation from service.  
Additionally, as noted above, the veteran himself first 
claimed he had hearing loss in May 1988, 16 years after his 
separation from service.  He does not contend, and the 
evidence does not show, that he first manifested hearing loss 
during service.  In fact, a May 1971 discharge audiology 
examination revealed the veteran's hearing to be within 
normal limits.  Also, at the time of his service discharge, 
the veteran denied any hearing loss.  Additionally, an 
October 1972 VA examination failed to note any hearing 
problems.  Finally, the October 2001 VA examiner stated that 
the results of a 1974 private hearing exam revealed the 
veteran's hearing to be within normal limits.  

There is no competent medical evidence of bilateral hearing 
loss during service or within one year of discharge from 
active service and there is competent medical evidence 
indicating that the veteran did not have bilateral hearing 
loss during service or within one year of discharge of 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had bilateral hearing loss 
during service or within one year of discharge of service.

Although the veteran's service medical records do not contain 
any documentation as to noise exposure or any evidence of 
complaints or treatment for hearing difficulty, the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see C.F.R. § 3.159(a)(2) (2005), and 
his contentions are fully consistent with his service in the 
Army. 

An October 2000 audiometric examination at Physicians' Clinic 
of Iowa reflects pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
55
55
LEFT
15
15
55
50
55

It was noted that the veteran's left ear hearing was within 
normal limits from 250 to 1000 Hertz, steeply sloping to a 
moderate sensorineural hearing loss at 2000 Hertz, and flat 
moderate sensorineural hearing loss from 2000 to 8000 Hertz.  
Pertinent to the veteran's right ear, he was diagnosed with 
mild sloping to moderate sensorineural hearing loss with some 
asymmetry observed at 1500 Hertz.  Speech discrimination was 
noted to be good in the left ear and poor in the right ear.  

The October 2001 VA examination reflects pure tone 
thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
70
LEFT
25
30
55
65
65

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 90 percent in the left ear.  
The VA examiner diagnosed moderate to severe bilateral high 
frequency sensorineural hearing loss.  Thus, the contemporary 
medical evidence demonstrates a current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.

The Board also notes that in a March 2001 letter, Dr. Krivit 
reported the results of clinical and audiometric examinations 
and diagnosed the veteran with high frequency neurosensory 
hearing loss beginning at approximately 1500 Hertz with poor 
speech discrimination in the right ear.  He noted that the 
veteran was exposed to a lot of noise in the Army and opined 
that such could be the possible cause or contributed to his 
hearing loss.  

In contrast, the October 2001 VA examiner opined that it is 
unlikely that the veteran's current hearing loss is secondary 
to his active duty noise exposure as his hearing was within 
normal limits at the time of his separation physical and the 
veteran denied having hearing loss at that time.  The 
examiner also noted that a hearing test dated in July 1974 
demonstrated that the veteran's hearing was within normal 
limits.  Furthermore, the examiner reviewed the results of 
the October 2000 hearing examination performed at Physicians' 
Clinic of Iowa, which reflected a bilateral high frequency 
hearing loss.  In determining that the veteran's hearing loss 
was not caused by his service, the examiner conducted an 
audiogram as well as a review of the veteran's claims file, 
including his service medical records.  The examiner also 
considered the veteran's reported history.  In this regard, 
the examiner noted that the veteran self-reported a history 
of noise exposure to small arms fire while in service as well 
as noise exposure during his post-service employment as a 
truck driver and a factory worker. 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

For the following reasons, the Board accords no probative 
weight to Dr. Krivit's opinion that the veteran's exposure to 
a lot of noise in the Army could be the possible cause of his 
hearing loss.  The Board initially notes that Dr. Krivit did 
not review the veteran's service medical records, which fail 
to show any complaints or diagnoses with regard to hearing 
loss.  He also failed to discuss any other potential causes 
of the veteran's hearing loss, such as exposure to noise 
subsequent to his service.  Moreover, Dr. Krivit indicated 
only that it was "possible" that the veteran's in-service 
noise exposure resulted in his current bilateral hearing 
loss.  As such, the Board finds that Dr. Krivit's opinion is 
speculative at best.  Under VA regulations and Court 
decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2005); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).  Therefore, the Board finds that 
Dr. Krivit's opinion that the veteran's exposure to a lot of 
noise in the Army could be the possible cause of his hearing 
loss is conclusory and speculative in nature and, as such, 
accords no probative weight to it.  

Conversely, the Board affords great weight to the October 
2001 VA examiner's opinion that it is unlikely that the 
veteran's current hearing loss is secondary to active duty 
noise exposure, as such is supported by a review of the 
claims file, to include the veteran's service medical 
records.  The VA examiner also reviewed the results of 
hearing tests from July 1974 and October 2000.  Additionally, 
the VA examiner considered other possible causes of the 
veteran's hearing loss, to include post-service noise 
exposure.  Therefore, as the VA examiner considered the 
veteran's history of noise exposure, during and after 
service, as well as the relevant evidence of record, the 
Board affords great probative weight to his determination 
that exposure to loud noises during service in the Army did 
not cause the veteran's hearing loss.  Therefore, there is no 
probative evidence of record demonstrating that the veteran's 
bilateral hearing loss is the result of his exposure to noise 
while serving in the Army, and there is probative evidence 
against such a conclusion.

The Board acknowledges the veteran's own statements that his 
current hearing loss was caused by acoustic trauma during 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss and, as such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral 


hearing loss is granted. 

Service connection for bilateral hearing loss is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


